Citation Nr: 1428609	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  05-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for bipolar disorder.

[The Veteran's motions for revisions of October 23, 1990, and July 13, 2012, Board decisions on the basis of clear and unmistakable error (CUE) are the subject of a separate decision by the Board.]



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in January 2009, and a transcript of this hearing is of record.

In March 2009, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA) and to afford the Veteran an examination.  The action specified in the March 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In September 2011, the Veteran submitted a statement revoking all previous grants of power of attorney, and in October 2011, he submitted a form electing to continue pro se.

In July 2012, the Board issued a decision remanding the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for bipolar disorder.  The Board also denied the Veteran's appeal with respect to whether a timely Notice of Disagreement (NOD) was filed as to a February 5, 2004, rating decision denying service connection for a bipolar disorder, a low back disorder, and hearing loss, which had been returned to the Board via an August 2011 Court of Appeals for Veterans' Claims (CAVC) Memorandum Decision, vacating and remanding the same for readjudication.  

The Veteran did not appeal the Board's July 2012 decision to CAVC, although following the Board's denial of the NOD timeliness issue, the Veteran filed a Motion to Revise the July 2012 Board decision on the grounds of Clear and Unmistakable Error (CUE).  The motion is the subject of another Board decision.  

In the July 2012 decision, the Board also remanded the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as entitlement to service connection for bipolar disorder.  Notably, this issue was not the subject of the CAVC Memorandum Decision.  However, due to the prior appeal of the NOD timeliness issue and the Veteran's CUE motions the Board's July 2012 remand directive has not been acted upon.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.  This issue was remanded in March 2009 to afford him a VA examination and obtain relevant records from the Social Security Administration (SSA).  While the RO complied with the Board's Remand instructions, unfortunately, additional development is required.

First, since his claim was last reviewed by the RO in a May 2010 Supplemental Statement of the Case, the Veteran had submitted additional evidence concerning his acquired psychiatric disorder and requested remand for RO review of this newly-submitted evidence.  Specifically, he has submitted statements claiming he was sexually assaulted during his active service.  While his statements could be construed as a claim for PTSD (the Board has referred the issue to the RO for appropriate development of a PTSD claim), he also appears to attribute his bipolar disorder to these alleged assaults, writing that "these episodes of aggravated trauma was the cause of the bipolar disorder."

VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2013).

Additionally, the Board finds that the July 2009 VA examination is inadequate for a number of reasons.  First, the examiner did not consider the Veteran's recent allegations that he was sexually assaulted during service.  Second, in rendering an opinion, the VA examiner stated that the Veteran's bipolar disorder was "probably not causally related to service," it is not clear that she used "probably" as synonymous with "at least as likely as not."

Additionally, although the examiner noted that bipolar disorder had a significant genetic component, suggesting that the Veteran was likely to develop an acquired psychiatric disorder regardless of his service, she failed to specifically address whether the stress of Veteran's active service could have increased the likelihood that he would develop an acquired psychiatric disorder or worsened a genetic disorder.

Finally, the Board notes that there is conflicting evidence of record concerning when the Veteran's acquired psychiatric disorder first had onset.  While he told the July 2009 VA examiner that he first experienced symptom and service and had submitted a private opinion from Dr. E.L. who stated that the personnel evaluations were consistent with a person with bipolar disorder, at other times he has suggested he experienced psychiatric symptoms even as a child.

For example, at his January 2009 Board hearing, the Veteran reported that he suffered from depression even before he enlisted, at a January 2003 VA examination he described symptoms of grandiosity even as a child, and at a November 2002 disability evaluation by New Jersey Department of Labor, he reported experiencing symptoms of mental illness his whole life, including manic episodes as a child.  The Board finds that an opinion is needed to clarify when the Veteran's acquired psychiatric disorder had onset.

Additionally, the Board notes that in August 2012 records dated from June 2, 2011, through June 29, 2012, from the Lyons, VA Medical Center (VAMC) were associated with the Virtual VA portion of the Veteran's claims file.  These records have not been considered by the AOJ in the first instance.  38 C.F.R. § 20.1304 (2013).  Also, these records are dated approximately 2 years prior; thus, upon remand, up-to-date VA records should be sought, if available.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the Lyons VAMC dated after approximately June 29, 2012.

2.  Offer the Veteran the opportunity to submit any relevant private medical records showing treatment for an acquired psychiatric disorder prior to service.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a psychiatric examination.  The examiner should note any functional impairment caused by a psychiatric disorder, including a full description of the effects of a psychiatric disorder upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disorder, to include bipolar disorder, had onset in service or was caused by active service.  The examiner is asked to explain the reasons for his or her opinion and discuss the significance, if any of the Veteran's performance evaluations during his active service and his allegations of in-service sexual assault.

If, and only if, the examiner believes that the Veteran's acquired psychiatric disorder pre-existed active service, the examiner is asked provide an opinion on the following: (1) Whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder pre-existed service and (2) Whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder was not aggravated by service.

Clear and unmistakable evidence means evidence that is undebatable or that cannot be mistaken or misunderstood.  Once again, the examiner is asked to explain the reasons for his or her opinion.

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.

If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



